Citation Nr: 1230572	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  03-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to March 1965.  

By rating action in January 1973, the RO denied service connection for a right knee disability.  In May 1980, and again in August 1993, the RO denied the Veteran's request to reopen the claim for a right knee disability.  The Veteran was notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2001 decision by the RO which, in part, declined to reopen claim of service connection for a right knee disability.  

In December 2004, the Board, in part, found that new and material evidence had not been received to reopen the claim for a right knee disability, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a January 2007 Memorandum Decision, the Court vacated, in part, the December 2004 Board decision and remanded the appeal to the Board for further action.  The Board remanded the appeal for additional development in December 2008.  In July 2010, the Board reopened the claim for service connection for a right knee disability and remanded the issue for additional development.  In September 2011, the Board found that the VA examination conducted at the direction of the Board remand was inadequate and remanded the appeal for a more comprehensive analysis and opinion.  The case has since been returned to the Board.  


FINDING OF FACT

The Veteran does not have a right knee disability that is related to service or any incident therein.  



CONCLUSION OF LAW

The Veteran does not have a right knee disability due to disease or injury which was incurred in or aggravated by service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran was not provided with appropriate notice in accordance with the duty to notify provisions of VCAA prior to initial adjudication of his claim to reopen.  However, this is not prejudicial to the Veteran, as he was subsequently provided adequate notice by letters dated in December 2001 and 2004, January 2009, and in the December 2008 Board remand, the claim was readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in June 2012.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III]; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished with respect to the issue addressed in this decision, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was afforded a VA examination for his right knee disability during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Under the circumstances of this case, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis becomes manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Right Knee Disability

The Veteran contends that he was treated for right knee problems in Frankfort, Germany in 1963, and believes that service connection should be established for his current right knee disability.  In his notice of disagreement, received in June 2001, the Veteran asserted that service treatment records (STRs) pertaining to his right knee treatment were removed from his claims file because of racism.  

Concerning the Veteran's assertion that some STRs pertaining to his right knee treatment in service were removed from his file, the Board observes that his STRs appear to be complete and showed that he was treated for various maladies on numerous occasions throughout his time in service.  The STRs showed that he was first treated for a bruise on his right knee in April 1962, and that he was treated on several subsequent occasions, including hospitalizations at the Army hospital in Frankfurt in May and August 1962.  Based on the evidence of record, the Board finds no merit to the Veteran's unsubstantiated allegations of missing STRs.  

Historically, the STRs showed that x-ray studies of the Veteran's right knee in April 1962, were normal and showed no evidence of fracture.  The Veteran was hospitalized for further evaluation of right knee pain in May 1962, and was noted to have some swelling, effusion, laxity of the collateral and anterior cruciate ligaments, and some limitation of motion, without click.  X-ray studies were normal and the remainder of the physical examination was within normal limits.  The Veteran was treated conservatively but was not cooperative and refused to remain at bed rest.  The Veteran had good improvement with physical therapy and was discharged to duty without restriction on the eighth day, and instructed to continue with his exercise regimen.  The diagnosis was right knee sprain.  

The STRs showed that the Veteran was hospitalized for evaluation of right knee pain again in August 1962.  The records indicated that the Veteran fell on a waxed floor two months prior to admission, and that he had been treated previously for knee pain after playing ball in April 1962.  The records showed that the Veteran's effusion resolved after five days and that he was started on physical therapy.  His recovery was delayed when he injured the knee when another patient ran into his wheelchair.  The Veteran had full range of motion and was lifting 32 pounds when discharged to light duty a week after the wheelchair incident.  The diagnoses included effusion and chondromalacia of the right knee.  A treatment note of the same date as the discharge report and signed by the same physician, stated "no disease found (i.e., no specific derangement.)"  The Veteran was placed on temporary profile (limited duty) for 14 days and was to return to the clinic for further evaluation.  

An outpatient note in October 1962, showed that the Veteran had mild synovitis, 
1-cm quadriceps atrophy, very minimal cruciate laxity with a slight click along the lateral joint line, and some retropatellar crepitus and tenderness in the right knee.  The examiner (same treating physician during his hospitalization) commented that all of the reported findings bordered on normal and that he did not consider them to be diagnostic at present.  To give the Veteran all benefit of doubt, however, the physician extended the profile for 30 days, but indicated that the Veteran must continue with physical therapy exercises.  When seen on follow-up in November 1962, the Veteran had no complaints and was faithfully doing his exercises.  

When seen for right knee pain in October 1963, there was some subpatellar tenderness, crepitus and 5/8-inch atrophy with full range of motion.  The Veteran was referred for physical therapy.  However, a subsequent treatment note dated in November 1963, indicated that the Veteran was not doing his exercises and was instructed to resume static weight loading for three months.  

When seen for right knee pain in April 1964, the examiner noted that while the Veteran reported that he fell from a truck, there was no physical evidence of an injury.  Further, the Veteran had full range of motion and there was no deformity, tenderness or swelling in the knee.  A treatment note on the same date, indicated that the Veteran underwent further evaluation by a physician, and that there was no objective evidence of a defect or any measurable difference in thigh measurements.  A treatment note, dated in May 1964, indicated that the Veteran was not compliant with his exercises, but that he had full range of motion and no effusion in the knee.  

On a Report of Medical History in February 1965, the Veteran reported a history of a right knee injury in service, but specifically denied any "trick" or locked knee, lameness, arthritis, or bone, joint or other deformity.  The examiner noted that the Veteran was diagnosed with external derangement of the right knee in April 1963, and that his treatment was adequate without recurrence or sequalae.  His separation examination in February 1965, showed his extremities were normal.  

When examined by VA in November 1972, the Veteran complained of pain in his right knee on prolonged standing or walking.  The examiner noted that the Veteran was quite peculiar and refused to squat on examination.  On examination, the Veteran had "perfect" range of motion and there was no palpable evidence of a free body.  The right thigh was 1/2-inch larger than the left.  The examiner noted that the Veteran reported some tenderness over the medial aspect of the right knee corresponding to the medial meniscus.  X-ray studies showed no evidence of fracture, dislocation or any other bone or joint abnormality.  The diagnoses included history of right knee sprain eight years earlier.  

A private medical report for workman's compensation, dated in September 1977 and received in February 1980, showed that the Veteran slipped and injured his right knee while carrying two rail jacks down off the ballast three weeks earlier.  The Veteran reported that he had swelling and generalized pain toward the anterior aspect of the knee and was treated at a private hospital.  The Veteran denied any previous knee discomfort, and there was no history of locking or giving way.  On examination, there was no evidence of a limp, swelling, increased fluid or synovial thickening, and the Veteran ambulated around the office in no apparent distress.  The Veteran had full range of motion and the lateral and collateral ligaments were stable.  There was some ill defined tenderness in the lateral aspect of the knee along the joint line, but no tenderness on the medial compartment.  Spring, McMurray's and Apley's tests were negative.  The physician commented that he did not believe that there was any evidence to substantiate internal derangement of the knee.  The assessment was mild strain on the lateral compartment.  

When examined by VA in March 1980, the Veteran reported that he injured his right knee in service and was treated conservatively.  On examination, both knees showed symmetrically normal development of the thighs and legs.  The Veteran could flex his knees so that the heels touched his buttocks, without pain.  There was no evidence of effusion, swelling, thickening or deformity.  The popliteal spaces were normal with crepitus, bilaterally and pain on the right.  There was definite laxity in both knees in the medial collateral ligament, symmetrically in varus valgus testing and mild anterior drawer sign on the right.  Rotary motion was normal and there was retropatellar snap on extension/flexion.  The diagnoses included laxity of the knee ligaments, bilaterally.  

Additional private medical records showed that the Veteran reported treatment for swelling in his right knee after heavy lifting in 1984 (see February 1992 private report), and injured his back, neck and right knee in an automobile accident in July 1991, while working as a cab driver.  (See treatment note, dated in July 1991).  X-ray studies on the latter occasion showed some mild degenerative changes in the right knee.  The impression was contusion-sprain of the right knee.  

Subsequently, the evidence shows that the Veteran was seen for various maladies, including right knee problems periodically from 1991 to the present.  When seen by a private physician in November 2000, the Veteran reported that he was treated for a right knee injury after falling down a hill in service, and that he had no further injuries to his right knee since he was discharged from service.  An MRI in November 2000, revealed moderate multi-compartment osteoarthritis with small intra-articular loose bodies along the posterior midline of the knee joint, complete tear of the anterior cruciate ligament, bucket handle tear of the medical meniscus, complete radial, longitudinal tear of the anterior and posterior horn of the lateral meniscus, and a ganglion cyst on the posterior cruciate ligament.  Similar findings were found on a private MRI in July 2008.  

In December 2010, the Board remanded the appeal for a VA examination to determine the etiology and, if feasible, date of onset of the Veteran's right knee disability.  Although the Veteran was examined by VA in September 2010, the Board subsequently found that the examiner's opinion was insufficient.  Therefore, the Board remanded the appeal again in September 2011, to obtain a more comprehensive explanation as to the etiology of the Veteran's right knee disability.  

In September 2011, the claims file was returned to VA physician who previously examined the Veteran in September 2010.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings from the prior examination.  The examiner opined that the Veteran's current knee disabilities, including osteoarthritis with anterior cruciate ligament (ACL) and meniscal tears were less likely than not related to service or any incident therein.  

The examiner explained that while the Veteran was treated for right knee problems on several occasions in service, there was no objective evidence of any residual swelling, laxity, effusion or limitation of motion on the last two examinations in service, including at the time of his separation examination in 1965.  Furthermore, the Veteran specifically denied any knee problems at that time.  The examiner included a discussion of the various diagnoses recorded in the STRs, including chondromalacia of unknown cause, effusion and knee sprain.  He noted that sprains are generally acute and transitory conditions which generally resolve without residual disability, and that effusion is a clinical finding and not a diagnosis.  As subsequent examinations in service showed no evidence of effusion or other residual symptoms, the examiner opined that the diagnoses of effusion and knee sprain were obviously acute and transitory.  

As to the diagnosis of "chondromalacia, cause unknown" he explained that the term chondromalacia means "softening of any cartilage" or "abnormal softness of cartilage."  Citing to a medical text, he pointed out that "chondromalacia of the patella should describe a pathological condition of the cartilage and not a clinical syndrome."  In this case, the Veteran was not diagnosed with chondromalacia of the patella, but simply chondromalacia of unknown cause.  He also noted that the treatment for chondromalacia generally involves anti-inflammatory medications, quadriceps exercises and hamstring stretches, and that the STRs showed that the Veteran was not compliant with this regimen, which most likely accounted for his delayed recovery.  In any event, the STRs showed that the Veteran's symptoms resolved prior to his discharge from service, and that there were no further complaints, treatment or pertinent abnormalities until a knee injury at work some 12 years after service.  The evidence also showed that the Veteran injured his right knee again, in an automobile accident in 1984 and that he was treated for knee problems periodically, thereafter.  The first diagnostic evidence of a knee disability, arthritis was not shown until 1998, some 33 after service.  The examiner concluded that to relate the Veteran's current knee disability to service would necessitate ignoring the service separation examination and the objective evidence of post-service injuries.  

In this case, the Board finds the September 2011 VA opinion persuasive, as it was based on a thorough examination of the Veteran and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current right knee disability was not related to any event in service, and was more likely due to his post-service injury.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Further, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record is the September 2011 VA opinion.  

The issue in this case does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

At this point, the Board notes that the Veteran has not asserted that he has had chronic knee problems since service, only that he injured his right knee in service and believes that service connection should be established based on that fact.  On the other hand, his representative argued that the Veteran has had chronic right knee problems ever since service.  (See Appellant's Post-Remand Brief, dated in August 2012).  While the Veteran reported right knee pain on prolonged standing or walking when examined by VA in 1972, there were no objective findings or diagnostic evidence of a disability.  Moreover, when he was first treated for a knee injury after service in 1977, the Veteran never mentioned any prior history of knee problems and, in fact, denied any prior knee discomfort.  (See September 1977 private treatment report).  Thus, to the extent that it is argued that the Veteran has had chronic knee problems since service, the Board finds any such claim is contradicted by the evidence of record, and declines to assign the assertion any evidentiary weight.  

Concerning the representative's argument that the Board may not deny the Veteran's claim based solely on lack of contemporaneous medical records showing continuity of treatment under the holding in Buchanan v. Nicholson, 451 F.3d at 1336, here, the Board is basing its decision after weighing all the evidence.  

Inasmuch as there was no objective evidence of a chronic knee disability in service or until many years thereafter, or arthritis within one year of discharge from service, and no competent medical evidence relating any current knee disability to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection for a right knee disability is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a right knee disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


